COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                 §
 JOE BRADLEY ROBERSON, JR.,                                     No. 08-13-00336-CR
                                                 §
                         Appellant,                                 Appeal from
                                                 §
 v.                                                         Criminal District Court No. 3
                                                 §
 THE STATE OF TEXAS,                                          of Tarrant County, Texas
                                                 §
                         Appellee.                                (TC # 1306790D)
                                                 §

                                   MEMORANDUM OPINION

          Joe Bradley Roberson, Jr. appeals his conviction of aggravated robbery with a deadly

weapon. Appellant waived his right to a jury trial and entered an open plea of guilty. The trial

court found Appellant guilty and assessed his punishment at imprisonment for ten years. We

affirm.

                                      FRIVOLOUS APPEAL

          Appellant’s court-appointed counsel has filed a brief in which he has concluded that the

appeal is wholly frivolous and without merit. The brief meets the requirements of Anders v.

California, 386 U .S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493, reh. denied, 388 U.S. 924, 87 S. Ct.
2094, 18 L. Ed. 2d 1377 (1967), by presenting a professional evaluation of the record

demonstrating why, in effect, there are no arguable grounds to be advanced. See In re Schulman,

252 S.W.3d 403, 407 n.9 (Tex.Crim.App. 2008)(“In Texas, an Anders brief need not specifically
advance ‘arguable’ points of error if counsel finds none, but it must provide record references to

the facts and procedural history and set out pertinent legal authorities.”); High v. State, 573
S.W.2d 807 (Tex.Crim.App. 1978). A copy of counsel’s brief has been delivered to Appellant,

and Appellant has been advised of his right to examine the appellate record and file a pro se

brief. Appellant has not filed a pro se brief.

       We have carefully reviewed the record and counsel’s brief, and agree that the appeal is

wholly frivolous and without merit. Further, we find nothing in the record that might arguably

support the appeal. The judgment is affirmed.


March 19, 2015
                                       ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)

(Do Not Publish)




                                                 -2-